Appeal by the defendant from a judgment of the County Court, Nassau County (Calabrese, J.), rendered April 18, 2000, convicting him of attempted assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea should be vacated because he was not adequately advised that he would be subject to a term of postrelease supervision (see Penal Law § 70.45) is unpreserved for appellate review (see e.g. People v Russell, 7 AD3d 818 [2004]; People v Miller, 1 AD3d 613 [2003]; People v Melio, 304 AD2d 247 [2003]; cf. People v Lindsey, 302 AD2d 128, 131 n 2 [2003]), and, in any event, is without merit (see e.g. People v Wronka, 6 AD3d 735 [2004]; People v Cruz, 305 AD2d 424 [2003]). Moreover, the failure of the County Court to specify the term of postrelease supervision at the time of sentence does not warrant vacatur of the plea (see e.g. People v Boyce, 12 AD3d 728 [2004]; Matter of Deal v Goord, 8 AD3d 769 [2004]; People v Hollenbach, 307 AD2d 776 [2003]; People v Crump, 302 AD2d 901 [2003]; People v Thweatt, 300 AD2d 1100 [2002]; People v White, 296 AD2d 867 [2002]). H. Miller, J.P., Santucci, Spolzino and Skelos, JJ., concur.